Name: Regulation (EEC) No 1470/73 of the Commission of 4 June 1973 fixing the levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6. 73 Official Journal of the European Communities No L 148/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1470/73 OF THE COMMISSION of 4 June 1973 fixing the levies on cereals and on wheat or rye flour, groats and meal  for other currencies an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period, in relation to the Community currencies referred to in the previous subparagraph ; Whereas it follows from applying the provisions contained in Regulation (EEC) No 244/73 to the offer prices and today's quotations known to the Commis ­ sion that the levies at present in force should be altered as shown in the Annex to this Regulation ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC ( 1 ) of 13 June 1967 on the common organiza ­ tion of the market in cereals, as last amended by the Act (2) annexed to the Treaty (3) on the Accession of new Member States to the European EconomicCom ­ munity and the European Atomic Energy Community signed at Brussels on 22 January 1972, and in parti ­ cular Article 1 3 (5) thereof ; Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Regula ­ tion (EEC) No 244/73 (4) and subsequent amending Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other, at any given moment, within a band of 2-25 %, a rate of exchange based on their effective parity ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (a), (b) and (c) of Regulation No 120/ 67/EEC are hereby fixed as shown in the Table annexed to this Regulation . Article 2 This Regulation shall enter into force on 5 June 1973. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1973 . For the Commission P.J. LARDINOIS Member of the Commission (&gt;) OJ No 117, 19 . 6 . 1967, p . 2269/67 . (2 ) OJ No L 73, 27. 3 . 1972, p . 14. (3) OJ No L 73, 27 . 3 . 1972, p . 5 . (4) OJ No L 30, 1 . 2. 1973 , p . 1 . No L 148/2 Official Journal of the European Communities 5 . 6. 73 ANNEX to the Commission Regulation of 4 June 1973 fixing the levies on cereals and on wheat or rye flour, groats and meal CCT heading No Description of goods u. a. /ton 10.01 A Common wheat, and mesiin 27-31 10.01 B Durum wheat 28-99 (x )(4 ) 10.02 Rye 43-92 (5 ) 10.03 Barley 15-67 10.04 Oats 15-64 10.05 B Maize other than hybrid maize for sowing 8-89 (2)(s) 10.07 A . Buckwheat 0 10.07 B Millet 19-55 10.07 C Grain sorghum 19-04 10.07 D Canary seed ; other cereals 0 (4) 11.01 A Wheat or mesiin flour 56-99 11.01 B Rye flour 73-86 11.02 Ala Durum wheat groats and meal 53-88 11.02 Alb Common wheat groats and meal 60-35 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0-50 u.a./metric ton . (') Where maize originating in the AASM and OCT is imported into the French Overseas Departments, the levy is reduced by 6 u.a./metric ton . ( ¢) Where maize originating in Tanzania , Uganda and Kenya is imported into the Community, the levy is reduced by 1 u.a. /metric ton . (4) Where wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0-50 u.a. /metric ton . ( ¢) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1234/71 and Commission Regulation (EEC) No 2622/71 .